Citation Nr: 0528609	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

The veteran filed his original claim in May 2002.  Following 
the RO denial of his claim in July 2003, the veteran filed a 
notice of disagreement (NOD) in January 2004 and timely 
perfected his appeal in May 2004.


REMAND

*	This claim is remanded to obtain additional service 
personnel records for the veteran.  Specifically, the 
veteran's unit records must be obtained from the U.S. 
Armed Services Center for Unit Record Research 
(USASCURR).


Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2005).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2005).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

The veteran stated that while he was stationed in the 
Republic of Vietnam at Long Binh, he was assigned to the 
Social Security Task Force for the Data Services Center.  The 
veteran's DD 214 and the service personnel records associated 
with the claims folder indicate that the veteran was trained 
as a clerk, typist.  The veteran alleges that during the 
course of his time in Vietnam, he was sent out to remote 
locations to update military personnel records.  During these 
expeditions and while on regular duty at Long Binh he 
experience traumatic events to include finding men he worked 
with blown up after enemy fire, watching a high school friend 
die and killing a Vietnamese teenager.  The veteran stated 
that the deaths of his comrades took place in May 1969 and 
the death of his friend from high school and others from the 
Air Force occurred toward the end of his tour in 1970 while 
he was on temporary duty.

If the RO is able to verify the veteran's alleged stressors, 
a VA examination should then be afforded the veteran.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board                   
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED for the following actions:

1.  Send a request to USASCURR asking that a unit 
history search be undertaken to find out if there is 
verification of the following incidents:

A.  During May 1969, the veteran served on guard 
duty and witnessed the death of his friend [redacted]
[redacted] from Seattle, Washington.

B.  During the periods September through November 
1970, the veteran went on temporary duty to Pleiku.  

2.  Send a letter to the veteran requesting more 
information regarding his friend, [redacted].  
Inform the veteran that it would be helpful to have 
information such as Mr. [redacted]'s unit, rank, and the 
dates he was stationed in Pleiku.  Also inform the 
veteran that it would be helpful to obtain a lay 
statement from Mr. [redacted] recounting details of the 
incident reported by the veteran. If the veteran 
responds with sufficient information, forward such 
information to USASCURR with a request for verification 
of the incident in which the veteran and Mr. [redacted] 
experienced combat together while the veteran was on 
temporary duty in Pleiku.  

3.  Upon completion of the above, review the entire 
record and re-adjudicate the claim of entitlement to 
entitlement to service connection for PTSD.  In the 
event that the claim is not resolved to the satisfaction 
of the appellant, send the veteran and his 
representative a supplemental statement of the case.  
After they have been given an opportunity to submit 
additional argument, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

